BYRD, J.
1. The objections to the competency of Thomas M. Walthall and the guardian as witnesses, were correctly overruled. Under the act approved, Eeb. 14th, 1867, (Pamph. Acts, p. 435,) they were competent to testify at the trial. In this case, though the witness and guardian were incompetent to testify about the transactions mentioned in their evidence prior to the act of 1867, yet it is no violation of any legal or constitutional right of the appellants for the legislature to remove the disability then existing; such an act is not an ex post facto law. It operates only as a removal of a present disability, and does not affect any vested right of appellants or impair the obligation of any contract. It has been decided that a law is ex post facto which authorizes less evidence to convict on a criminal prosecution, than was required by law at the time of the commission of the offense. But I know of no decision, or principle of law, which would exclude a witness from testifying, even in a criminal case, because he was incompetent from some disability existing at the commission of the offense, but which, before the trial, has been removed by law or by a pardon.
2. The other questions raised by the bill of exceptions have been adjudicated by this court in conformity to the rulings of the probate court; and the rulings of iihat court on the objections taken by appellants to the Confederate notes and bonds received by the appellee, and to the extent that he is credited therewith in his account, must be affirmed on the authority of the cases *452of Watson and Wife v. Stone, and Dockery v. McDowell, Adm’r, in manuscript.
I do not concur in the doctrine of those cases, and my views are given at length in dissenting opinions in the cases of Dockery v. McDowell, supra, and of Scheible v. Bacho, in manuscript.
Affirmed.